EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sally Teng on March 1, 2021.  The application has been amended as follows: 
IN THE SPECIFICATION:
Paragraph [0042] has been amended as follows:
[0042] In embodiments, the flavivirus is the attenuated JEV SA14-14-2 strain and the nucleotide sequence of the JEV SA14-14-2 strain is provided at GenBank Acc No. (GB Acc.) AF315119.1. As shown in Table 1 below, nucleotides 96 to 2477 (of GB Acc. AF315119.1) encode the structural proteins (Cap, prM/M, and Env), and nucleotides 2478 to 10391 encode the non-structural proteins (NS1, NS2A, NS2B, NS3, NS4A, NS4B, and NS5). In other embodiments, at least one of the introns is inserted between nucleotides 96-2477, and at least one intron is inserted between nucleotides 2478 to 10391 of GB Acc. AF315119.1. In particular embodiments, the introns are inserted immediately after nucleotide 414 (capsid), 2213 (envelope) and 3134 of the nucleotide sequence of the JEV strain SA14-14-2 provided at GenBank Acc No. AF315119.

	IN THE CLAIMS:
	Claims 3, 12, 21, 24, 29-31 and 35 are canceled.  Claims 1, 2, 4-9, 11, 17, 19, 20, 27 and 32 are amended.  See the attached complete claim listing with examiner’s amendment.
Examiner’s Comment
The amendment to paragraph [0042] clarifies the location of the insertion sites of the introns, consistent with Figure 5.
Claims 3, 12, 21, 24, 29-31 and 35 are canceled because they are either redundant or ineligible for rejoinder, or they are canceled without prejudice.
All viral species recited in claims 7-9, per the examiner’s amendment, are rejoined with the elected species of JEV and Dengue.
The amendment to claims 1, 5 and 32 overcomes the rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The amendments to claims 2, 4 and 6-9 serve to correct claim dependency and antecedent basis.  The amendments to claims 17, 19, 20 and 27 are made without prejudice.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Clean Version of Replacement Paragraph [0042] of the Specification:

[0042] In embodiments, the flavivirus is the attenuated JEV SA14-14-2 strain and the nucleotide sequence of the JEV SA14-14-2 strain is provided at GenBank Acc No. (GB Acc.) AF315119.1. As shown in Table 1 below, nucleotides 96 to 2477 (of GB Acc. AF315119.1) encode the structural proteins (Cap, prM/M, and Env), and nucleotides 2478 to 10391 encode the non-structural proteins (NS1, NS2A, NS2B, NS3, NS4A, NS4B, and NS5). In other embodiments, at least one of the introns is inserted between nucleotides 96-2477, and at least one intron is inserted between nucleotides 2478 to 10391 of GB Acc. AF315119.1. In particular embodiments, the introns are inserted immediately after nucleotide 414 (capsid), 2213 (envelope) and 3134 of the nucleotide sequence of the JEV strain SA14-14-2 provided at GenBank Acc No. AF315119.
Complete Claim Listing with Examiner’s Amendment

1.    (Currently Amended) A vector comprising a DNA encoding a RNA molecule operably linked to a promoter suitable for expression of the DNA in a eukaryotic cell, wherein the RNA molecule encodes an infectious positive single stranded ((+)SS) RNA virus, wherein the (+)SS[[)]] RNA virus is from the family 

the DNA encoding the RNA molecule comprises SEQ ID NO: 1;
the DNA encoding the RNA molecule comprises at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% sequence identity with SEQ ID NO: 1, and the introns in SEQ ID NO: 1 are intact;
the DNA comprises at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% sequence identity with a DNA encoding nucleic acid sequence of JEV SA14-14-2 strain and the introns are inserted immediately after nucleotide 414, nucleotide 2213, and nucleotide 3134 of the DNA encoding the nucleic acid sequence of JEV SA14-14-2 strain; or
the DNA encodes nucleic acid sequence of JEV SA14-14-2 strain and the introns are inserted immediately after nucleotide 414, nucleotide 2213, and nucleotide 3134 of the DNA encoding the nucleic acid sequence of JEV SA14-14-2 strain.
2.    (Currently Amended) The vector of claim 1, wherein the (+)SS RNA virus comprises a flavivirus
3.    (Canceled)
4.    (Currently Amended) The vector of claim [[3]]2, wherein the flavivirus is JEV.
5.    (Currently Amended) A vector comprising a DNA encoding a chimeric RNA molecule of a chimeric infectious (+)SS RNA virus, wherein the DNA is operably linked to a promoter suitable for expression of the DNA in a eukaryotic cell, wherein the chimeric RNA molecule comprises nucleic acid sequences from at least two different (+)SS RNA viruses from the family 
the DNA encoding the chimeric RNA molecule comprises nucleotides 1001 to 4477 of SEQ ID NO: 1; and
the DNA encoding the chimeric RNA comprises at least 80% or 85% of the entire nucleic acid sequence of JEV SA14-14-2 strain.
6.    (Currently Amended) The vector of claim 5, wherein the (+)SS RNA virus is encoded by a chimeric RNA molecule comprising the RNA of at least two different flaviviruses.
7.    (Currently Amended) The vector of claim [[6]]5, wherein the at least two different (+)SS RNA viruses comprise JEV and at least one of Dengue virus, Yellow fever virus, West Nile virus, tick borne encephalitis virus, Hepatitis C virus, or Zika virus.
8.    (Currently Amended) The vector of claim [[7]]6, wherein the at least two different flaviviruses comprise JEV and at least one of Dengue virus, Yellow fever virus, West Nile virus, tick borne encephalitis virus, Hepatitis C virus, or Zika virus.
9.    (Currently Amended) The vector of claim 8, wherein the at least two different flaviviruses are JEV and Zika virus.
10.    (Canceled)
11.    (Currently Amended) The vector of claim 1[[0]], wherein at least one of the introns contain a stop codon or several stop codons.
12-13.    (Canceled)
14.    (Previously presented) The vector of claim 1, wherein the infectious (+)SS RNA virus is a nonpathogenic virus and/or an attenuated virus.
15.    (Previously presented) The vector of claim 1, wherein the infectious (+)SS RNA virus is a nonpathogenic and attenuated virus.

17.    (Currently Amended) A pharmaceutical composition comprising the vector of claim 1 and a pharmaceutically acceptable carrier.
18.    (Previously Presented) A pharmaceutical composition comprising the vector of claim 14 and a pharmaceutically acceptable carrier.
19.    (Currently Amended) An immunogenic composition comprising an 
20.    (Currently Amended) An immunogenic composition comprising an vector of claim 1[[8]].
21-24.    (Canceled) 
25.    (Previously Presented) A method of preparing a homogeneous clonally purified live (+)SS RNA virus population, wherein the method comprises transfecting the vector of claim 1 into a eukaryotic cell and isolating (+)SS RNA viruses, thereby obtaining the homogeneous clonally purified live (+)SS RNA virus population.
26.    (Original) The method of claim 25, wherein the eukaryotic cell is a Vero cell, a CHO cell, or a MDCK cell.
27.    (Currently Amended) A method of preparing an immunogenic composition, wherein the method comprises transfecting the vector of claim 14 into a eukaryotic cell and isolating the (+)SS RNA viruses, thereby obtaining an immunogenic composition.
28.    (Original) The method of claim 27, wherein the eukaryotic cell is a Vero cell, a CHO cell, or a MDCK cell.
29-31.    (Canceled) 
32.    (Currently Amended) A method of preparing a stable plasmid, wherein the method comprises a DNA encoding a genomic RNA of an infectious (+)SS RNA virus, wherein the (+)SS[[)]] RNA virus is from the family 

the DNA encoding the RNA molecule comprises SEQ ID NO: 1;
the DNA encoding the RNA molecule comprises at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% sequence identity with SEQ ID NO: 1, and the introns in SEQ ID NO: 1 are intact;
the DNA comprises at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% sequence identity with a DNA encoding nucleic acid sequence of JEV SA14-14-2 strain and the introns are inserted immediately after nucleotide 414, nucleotide 2213, and nucleotide 3134 of the DNA encoding the nucleic acid sequence of JEV SA14-14-2 strain; or
the DNA encodes nucleic acid sequence of JEV SA14-14-2 strain and the introns are inserted immediately after nucleotide 414, nucleotide 2213, and nucleotide 3134 of the DNA encoding the nucleic acid sequence of JEV SA14-14-2 strain.
33.    (Previously Presented) A method of preparing a vector of claim 1, wherein the method comprises transfecting the vector of claim 1 into a host cell and isolating the vector from the host cell.
34.    (Previously Presented) An isolated cell comprising the vector of claim 1.
35.    (Canceled)
36.    (Previously Presented) The isolated cell of claim 34, wherein the cell comprises a prokaryotic cell or eukaryotic cell.
37.    (Previously Presented) The cell of claim 36, wherein the prokaryotic cell comprises bacterial cells or wherein the eukaryotic cell comprises mammalian cells.
38.    (Previously Presented) The method of claim 25, wherein transfecting the vector comprises transfecting the vector in vivo.
39.    (Previously Presented) The method of claim 27, wherein transfecting the vector comprises transfecting the vector in vivo.



/STACY B CHEN/Primary Examiner, Art Unit 1648